Citation Nr: 1647613	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tendinitis, status post right elbow epicondylitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1990 to May 1995, from January 2004 to August 2004, from December 2004 to April 2005, and from May 2005 to December 2005; he also had additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

On the Veteran's May 2012 VA Form 9, he requested a hearing before the Board; however, in a statement received later in May 2012, he withdrew such request.

The issue of entitlement to a TDIU award is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right elbow has been limited to flexion of 100 degrees or less or extension limited to 45 degrees or more, or that the right elbow experiences ankylosis, joint fracture with marked cubitus varus or cubitus valgus, nonunion of the flail false joint, or supination or pronation.


CONCLUSION OF LAW

A rating in excess of 10 percent for tendinitis, status post right elbow epicondylitis, is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205-5213 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's September 2015 remand regarding the issue of entitlement to an increased rating for tendinitis of the right elbow was fully completed as the AOJ was asked to seek treatment records and obtain a medical opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  The Veteran is also service-connected for a left elbow/forearm condition.  Because the Veteran's left elbow joint is not an "opposite undamaged joint" within the meaning of § 4.59, range-of-motion testing of the opposite joint is not warranted in this case.  See Correia at 171, n.8.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service-connected right elbow condition is currently rated as 10 percent disabling under Code 5024-5207.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. Code 5024 addresses tenosynovitis and Code 5027 addresses limitation of extension of the forearm.  DC 5024 indicates that diseases under that code will be rated on limitation of motion.

The Veteran's right upper extremity is dominant.  Disabilities of the elbow and forearm are contemplated by Diagnostic Codes 5205 through 5213.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5206, normal ranges of motion of the elbow are zero degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion of the forearm are 80 degrees of pronation and 85 degrees of supination.  Id.  

As relevant to the major arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 70 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 50 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

As relevant to the minor arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees and for elbow flexion limited to 70 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 assigns ratings of 10, 10, 20, 30, 40, and 50 percent where limitation of forearm extension of the major arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively. 38 C.F.R. § 4.71a.  Diagnostic Code 5207 assigns ratings of 10, 10, 20, 20, 30, and 40 percent where limitation of forearm extension of the minor arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a.

As relevant to the major arm, Diagnostic Code 5213, impairment of supination and pronation, provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 40 percent evaluation. The hand fixed in full pronation warrants a 30 percent evaluation and the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of arc warrants a 30 percent evaluation and motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016).

As relevant to the minor arm, Diagnostic Code 5213 provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 30 percent evaluation.  The hand fixed in full pronation or the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent evaluation. Limitation of pronation with motion lost beyond the middle of arc or motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran has been rated under DC 5207, which covers extension of forearm.  While no compensable limitation was noted, the Veteran was granted a compensable rating under the code under the guidance provided in 38 C.F.R. § 4.59 that painful motion is entitled to at least the minimum compensable rating for the joint (here, 10 percent).   The Board finds that a higher rating is not warranted.

In 2007, the Veteran was involved in a motor vehicle accident wherein he sustained several of his service-connected disabilities, including the injury to the right elbow.

During the course of the appeal, the Veteran has undergone several examinations of his right elbow.  The earliest was in January 2010.  He complained of "severe right elbow pain with a rated pain intensity of 2/10 that increases with a flare-up episode."  He complained of worse pain in the left arm.  He takes pain medications with a fair response to treatment without any reported side effects.  He also receives steroid injections in his right elbow with no great improvement.  Flare-ups were reported by the Veteran to prevent him from doing almost anything such as eating, picking up objects, and buttoning his clothes.

Range of motion testing showed flexion of the right elbow was to 145 degrees, which is the normal range of motion.  Extension was also normal.  He was able to perform repetitive use testing without additional limitation of motion in the right elbow.
The Veteran underwent another examination in June 2012.  The Veteran said he gets three flare-ups a year.  When a flare-up occurs he said he "can't do anything, I can't move it or pick up anything."  He also said he experiences pain, decreased motion, and numbness.  Muscle strength testing showed normal results.  He does not have ankylosis.  The Veteran does not have flail joint, joint fracture and/or impairment of supination or pronation.  He has not had total elbow joint replacement.  Functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.

Range of motion testing showed extension was 135 to 5 degrees and flexion was 5 to 135 degrees.  Thus, extension ended at 5 degrees and flexion ended at 135 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion.  The range of motion results were slightly worse than the earlier examination.  However, they still would not warrant the Veteran a higher rating.  

X-ray testing showed minute olecranon spur.  No abnormalities present in the soft tissues, bony structures or joint spaces.  The examiner reported that the Veteran's right elbow tendinitis is not likely to impact sedentary labor, but is likely to mildly impact physical labor during flare-ups where heavy lifting is required.

The Veteran underwent another examination in March 2014.  The Veteran stated that he had "an injection into his right elbow for the lateral epicondylitis a while ago which seems to have taken away most of the pain.  He reports only occasional aching in the right lateral elbow which is intermittent and seems to go away with use of the arm."  Range of motion testing showed better results that the 2012 examination.  Flexion went to 145 degrees, which is the normal range.  Extension was also normal.  He was able to perform repetitive-use testing with 3 repetitions without additional limitation in range of motion.  Supination and pronation were also normal.  Muscle strength testing showed normal results.  There was no ankylosis.  The examiner noted that there was no pain, weakness, fatigability, or incoordination that would significantly limit function ability during flare-ups, or when the joint is used repeatedly over a period of time.

Following the September 2015 remand, the VA examiner gave the following opinion regarding the Veteran's claim of experiencing fare-ups that make it impossible to lift the arm or pick anything up: "Examiner is unable to opine in regards to additional functional loss due to pain, weakness, fatigue, or incoordination of the right elbow as [the Veteran] was not experiencing flare-up during exam and examiner has no objective knowledge of flare ups outside of this examination.  And to state so would be based on mere speculation."

VA treatment records also show treatment for chronic right elbow pain, including physical therapy and steroid injections.  However, those records do not provide any indication that a higher rating is warranted as they do not show range of motion testing with results worse than documented in the examination reports.  The Board also reviewed the extensive treatment records following the motor vehicle accident.  However, they do not document objective evidence of a higher level severity than noted in the examination reports.  Therefore, the probative medical evidence of record does not support an increased rating for any period of time under consideration.

In reaching the foregoing determination, the Board has considered the provisions of 38 C.F.R. § 4.40 and 4.45.  The Board has also been attentive for indication of loss of functional ability, within the purview of 38 C.F.R. § 4.40, specifically traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran has reported intermittent pain along with periods of flare-ups with extensive pain, the preponderance of the evidence is against a finding that a higher rating is warranted on this basis.  It is noteworthy that when he was examined by VA in 2010, 2012, and 2014, it was noted that repetitive range of motion did not cause additional loss of function or increased pain.  The 2014 examiner found there was no pain, weakness, fatigability, or incoordination that would significantly limit function ability during flare-ups, or when the joint is used repeatedly over a period of time.  

Further, the addendum opinion in 2016 establishes that it would be mere speculation to describe the functional impact of flare-ups that the Veteran has claimed come approximately three times a year.  At three different examinations, the testing of the elbow showed similar results.  The foregoing consideration, in the Board's view, militates persuasively against the existence of sufficient disablement, relative to the right elbow, as to warrant the assignment of a higher disability rating predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or 38 C.F.R. § 4.59.

The Board acknowledges the Veteran's report of experiencing pain and having difficulty picking thing up at times.  The Board has considered the Veteran's statements regarding the severity of his right elbow disability.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as pain, stiffness, and locking.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's elbow disability has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether referral of the right elbow disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, he has alleged pain, stiffness, and locking.  The Board finds that his symptoms are contemplated by the ratings he is currently assigned, as the ratings provide for the impairment that he experiences as evidenced by his right elbow.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for tendinitis, status post right elbow epicondylitis, is denied.


REMAND

The claim for a TDIU rating due to service-connected disabilities was remanded by the Board in September 2015 because it was inextricably intertwined with the increased rating claim (for tendinitis, status post right elbow epicondylitis).  The Board requested that the AOJ should ensure that any further development suggested by any additional evidence received be performed before readjudicating the issue of a TDIU rating.

The Veteran is service-connected for the following conditions: (1) nerve damage to the left arm, which is residual to a fracture (rated as 10 percent effective December 15, 2008 and 40 percent effective January 13, 2014);( 2) posttraumatic stress disorder (PTSD) (rated as 30 percent effective December 15, 2008); (3) status post left tympanic membrane injury, laceration of the left ear, re-attachment surgery, and drainage of perilymph fluid with scar (rated as noncompensable effective December 15, 2008 and 30 percent effective March 5, 2014); (4) gastroesophageal reflux disease (GERD) (rated as 10 percent effective June 18, 2009 and 30 percent effective March 5, 2014); (5) status post radio-ulna left forearm fracture with limitation based on supination and pronation (rated as 20 percent effective March 5, 2015); (6) tendinitis, status post right elbow epicondylitis (rated as 10 percent effective December 15, 2008); (7) status post radio-ulna left forearm fracture with limitation of flexion/extension (rated as 10 percent effective December 15, 2008); (8) tinnitus of the left ear (rated as 10 percent effective December 15, 2008); (9) scar of the left forearm (rated as 10 percent effective December 15, 2008); (10) maxillary and frontal sinusitis (rated as 10 percent effective March 5, 2014); (11) allergic rhinitis and sinusitis (rated as noncompensable effective June 18, 2009 and 10 percent effective March 5, 2014).  The combined ratings for the Veteran are 60 percent effective December 15, 2008; 80 percent effective January 13, 2014; and 90 percent effective March 5, 2014.

In the Veteran's VA Form 9 dated in May 2012 he wrote that his disabilities make him "unable to work."  In a VA Form 21-8940 received in April 2013, the Veteran wrote that he last worked in July 2008.  Prior to that date he had been a truck driver.  In that April 2013 form he wrote that sleep apnea (for which he is not service-connected) and PTSD caused his unemployability.  However, in a subsequent VA Form 21-8940 received in January 2014, the Veteran indicated that all of his service-connected disabilities impact his ability to work.  He also changed the last date he was employed to April 27, 2007.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 41.16(a).

As noted above, the Veteran is service-connected for several disabilities.  However, he does not meet the statutory criteria set forth in 38 C.F.R. § 4.16(a) until January 13, 2014.

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has undergone numerous VA examinations.  However, none of the examiners have opined adequately on whether or not the Veteran is unemployable due to his combined service-connected disabilities.

In June 2012, the Veteran underwent VA examinations to assess several service-connected problems and numerous Disability Benefits Questionnaires (DBQs) were completed.  In the General Examination DBQ, the examiner referred to the "individual templates" at the question regarding whether his disabilities impact his ability to work.  However, in the GERD DBQ, the elbow and forearm DBQ, the nerves DBQ, and the ear DBQ, the examiner noted that the condition, or conditions, impact the Veteran's ability to work but the reports only indicated that the Veteran stated that the problems prevent employment.  There was no adequate rationale from which the Board could base a decision.  A PTSD examiner noted that the Veteran's PTSD did not make him unemployable but no other service-connected conditions were considered.

The Veteran also went through a number of VA examinations in March 2014.  An opinion on employability was given by that examiner.  That examiner opined that of the Veteran's service-connected medical conditions (excluding mental health), only the left forearm fracture and it's residuals of limitation of left elbow motion and the weakness of the left upper extremity due to the left radial neuropathy impact the Veteran's functional ability.  The Veteran cannot perform repetitive motions with his left arm, cannot manipulate certain objects with left hand, and cannot perform activities requiring strength in the left arm."  However, the examiner noted that some types of employment would be possible.  This opinion is not adequate because it specifically did not consider the Veteran's service-connected PTSD.  Also in March 2014, there was a PTSD examination wherein the examiner opined that the Veteran's mental health would not preclude employment.  Unfortunately, there is no VA opinion that considered all of the service-connected disabilities at the same time.

There is a December 2012 assessment from J.W.P., MSW, a contract VR&E counselor.  He wrote: "It is the opinion of this contract counselor that, due to his physical and emotional disabilities this Veteran is not feasible for employment.  [The] Veteran does not get out of his home much, due to his PTSD condition and physical disabilities."  While this weighs in favor of granting a TDIU rating, the report is not clear how nonservice-connected disabilities impact the Veteran's employability.  The report discusses both service-connected and nonservice-connected disabilities that impact the Veteran.

Based on the inconclusive evidence on how the Veteran's service-connected disabilities impact his employability, a VA opinion as to the effects of the Veteran's service-connected disabilities on his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and/or private treatment records not already associated with the claims file.

2.  Obtain an opinion (with examination only if deemed necessary by the opinion provider) regarding the functional impact that the Veteran's service-connected disabilities, both standing alone and taken together, have on his ability to work.  The Veteran is service-connected for the following conditions: 

(1) nerve damage to the left arm, which is residual to a fracture;( 2) PTSD; (3) status post left tympanic membrane injury, laceration of the left ear, re-attachment surgery, and drainage of perilymph fluid with scar; (4) GERD; (5) status post radio-ulna left forearm fracture with limitation based on supination and pronation; (6) tendinitis, status post right elbow epicondylitis; (7) status post radio-ulna left forearm fracture with limitation of flexion/extension; (8) tinnitus of the left ear; (9) scar of the left forearm; (10) maxillary and frontal sinusitis ; (11) allergic rhinitis and sinusitis.

It would be helpful for the examiner to consider the Veteran's level of education, special training, and previous work experience; and assess the type or types of employment in which the Veteran would be capable of engaging considering his current service-connected disabilities.

In doing so, the opinion provider is asked to disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Please refer the case to the VA Director of Compensation Service for extraschedular TDIU consideration for the period prior to January 13, 2014.  Please ensure a copy of that determination is added to the Veteran's virtual file.

4.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


